Exhibit 10.1 – Severance Agreement for Andrew J. McCreanor

 

THIS SEVERANCE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of the 19th day of April, 2004, by and between The National Bank
and Trust Company, a national banking association (hereinafter referred to as
“NB&T”), and Andrew J. McCreanor, Executive Vice President, an individual
(hereinafter referred to as the “Employee”);

 

WITNESSETH:

 

WHEREAS, the Employee is currently employed as the Executive Vice President of
NB&T;

 

WHEREAS, as a result of the skill, knowledge and experience of the Employee, the
Board of Directors of NB&T desires to retain the services of the Employee as the
Executive Vice President of NB&T;

 

WHEREAS, the Employee desires to continue to serve as the Executive Vice
President of NB&T; and

 

WHEREAS, the Employee and NB&T desire to enter into this Agreement to set forth
their understanding as to their respective rights and obligations in the event
of the termination of the Employee’s employment under the circumstances set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, NB&T and the Employee hereby agree as follows:

 

1. Term. This Agreement shall commence on the date set forth above and shall end
thirty-six (36) months thereafter, subject to earlier termination as provided
herein (hereinafter referred to as the “Term”). This Agreement shall be extended
automatically for one year on each anniversary of the date of this Agreement,
until NB&T gives at least six months’ notice of cancellation to the Employee.

 

2. Termination of Employment.

 

(a) Termination for Just Cause.

 

(i) In the event that NB&T terminates the employment of the Employee before the
expiration of the Term because of the Employee’s personal dishonesty;
incompetence; willful misconduct; breach of fiduciary duty involving personal
profit; intentional failure or refusal to perform the duties and
responsibilities performed by the Employee at the time of execution of this
Agreement or as otherwise consistent with the positions of Executive Vice
President; willful violation of any law, rule, regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; conviction of a
felony or for fraud or embezzlement; or material breach of any provision of this
Agreement (hereinafter collectively referred to as “Just Cause”), the Employee
shall not receive, and shall have no right to receive, any compensation or other
benefits for any period after such termination.

 

(ii) For purposes of Section 2(a)(i):

 

  (A) “incompetence” shall mean the Employee’s performance of his duties as
measured against the then prevailing standards in the Ohio banking industry;

 

  (B) no act, or failure to act, on the Employee’s part shall be considered
“willful” unless he has acted or failed to act, with an absence of good faith
and without a reasonable belief that his action or failure to act was in the
best interests of NB&T; and

 

21



--------------------------------------------------------------------------------

  (C) a cease-and desist order shall not become final until consent by NB&T to
such order or the exhaustion or lapse of all (administrative and judicial)
appeal rights in relation thereto.

 

(b) Termination without Just Cause and without a Change of Control. In the event
that NB&T terminates the employment of the Employee before the expiration of the
Term without Just Cause and on a date that is more than six months before a
Change of Control (hereinafter defined) or that is after one year following a
Change of Control, the Employee shall not receive, and shall have no right to
receive, any compensation or other benefits for any period after such
termination.

 

(c) Termination in Connection with a Change of Control.

 

(i) In the event that NB&T terminates the employment of the Employee before the
expiration of the Term without Just Cause and within six months before a Change
of Control or within one year after a Change of Control, then the following
shall occur:

 

(A) NB&T shall promptly pay to the Employee or to his dependents, beneficiaries
or estate an amount equal to two times the Employee’s Compensation (as defined
below) in a lump sum without reduction for time value of money or other
discount. “Employee’s Compensation” shall mean the higher of base salary at the
time of the Change of Control or at termination of the Employee’s employment,
plus the highest bonus paid to the Employee during five (5) years preceding his
termination;

 

(B) The Employee, his dependents, beneficiaries and estate shall be covered
under either the health, life and disability plans of NB&T or the health, life
and disability plans of the successors, survivors or assigns of NB&T without any
material diminution in coverage or benefit at the expense of NB&T or the
successors, survivors or assigns of NB&T as if the Employee were still employed
under this Agreement until the earliest of the expiration of the Term, 24 months
after the termination of the Employee’s employment, or the date on which the
Employee is included in another employer’s benefit plans as a full-time
employee; provided, however, that if NB&T or its successor chooses, NB&T or its
successor may, instead of providing such health, life and disability benefits,
pay the Employee cash in an amount that, after payment of applicable federal,
state and local income, employment and wage taxes, the Employee will have
sufficient cash to purchase equivalent coverage until the earlier of the
expiration of the Term or 24 months after the termination of the Employee’s
employment; and

 

(C) The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the Employee
offset in any manner the obligations of NB&T hereunder, except as specifically
stated in subsection (B).

 

(ii) The Employee may voluntarily terminate his employment pursuant to this
Agreement within one year following a Change of Control and shall be entitled to
compensation as set forth in Section 2(c)(i) of this Agreement in the event that
any of the following occurs within six months before and one year after a Change
of Control:

 

(A) The present capacity or circumstances in which the Employee is employed are
materially changed (including, without limitation, a material reduction in
responsibilities or authority, or the assignment of duties or responsibilities
substantially inconsistent with those normally associated with the position of
Executive Vice President);

 

22



--------------------------------------------------------------------------------

(B) The Employee is no longer the Executive Vice President of NB&T;

 

(C) The Employee is required to move his personal residence, or perform his
principal executive functions, more than thirty-five (35) miles from his primary
office as of the date of the commencement of the Term of this Agreement; or

 

(D) NB&T otherwise breaches this Agreement in any material respect.

 

In the event that payments pursuant to this subsection (c), alone or in
combination with any other compensation, would result in the imposition of a
penalty tax pursuant to Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (hereinafter collectively
referred to as “Section 280G”), such payments shall be reduced to the maximum
amount that may be paid under Section 280G without exceeding such limits.
Payments pursuant to this subsection (c) also may not exceed applicable limits
established by the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation (the “FDIC”) or the Board of Governors of the
Federal Reserve. In the event a reduction in payments is necessary in order to
comply with the requirements of this Agreement relating to the limitations of
Section 280G or applicable regulatory limits, the Employee may determine, in his
sole discretion, which categories of payments are to be reduced or eliminated.

 

(d) Death of the Employee. The Term shall automatically terminate upon the death
of the Employee before his employment terminates. In the event of such death,
the Employee’s estate shall be entitled to receive the compensation due the
Employee through the last day of the calendar month in which the death occurred,
except as otherwise specified herein.

 

(e) “Golden Parachute” Provision. Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. §1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments.

 

(f) Definition of “Change of Control”. A “Change of Control” shall mean any one
of the following events: (i) the acquisition of ownership or power to vote more
than 50% of the voting stock of NB&T or NB&T Financial Group, Inc., an Ohio
corporation (hereinafter referred to as “NBTF”); (ii) the merger of NB&T or NBTF
into, or the consolidation of NB&T or NBTF with, another corporation, or the
merger of another corporation into NB&T or NBTF, on a basis whereby less than
fifty percent of the total voting power of the surviving corporation is
represented by shares held by former shareholders of NBTF prior to such merger
or consolidation; (iii) the acquisition of the ability to control the election
of a majority of the directors of either of NB&T or NBTF; (iv) during any period
of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of NB&T or NBTF cease for any reason to
constitute at least a majority thereof; provided, however, that any individual
whose election or nomination for election as a member of the Board of Directors
of NB&T or NBTF was approved by a vote of at least two-thirds of the directors
then in office shall be considered to have continued to be a member of the Board
of Directors of NB&T or NBTF; (v) the acquisition by any person or entity of the
power to direct NB&T’s management or policies, if the Board of Directors has
made a determination that such acquisition constitutes or will constitute an
acquisition of control of NB&T or NBTF for the purpose of the Bank Holding
Company Act or the Change in Bank Control Act and the regulations thereunder; or
(vi) NB&T shall have sold substantially all of its assets. For purposes of this
paragraph, the term “person” refers to an individual, corporation, partnership,
trust, association, joint venture, pool, syndicate or other organization or
entity.

 

(g) Legal Fees. NB&T shall promptly pay all legal fees and expenses (including
the costs of experts, evidence and counsel) that the Employee may incur as a
result of the Employee or NB&T contesting the validity or enforceability of this
Agreement or the Employee seeking to obtain or

 

23



--------------------------------------------------------------------------------

enforce any right or benefit provided by this Agreement if a court of competent
jurisdiction renders a final decision in favor of the Employee with respect to
any such contest, or to the extent agreed to by NB&T and the Employee in an
agreement of settlement with respect to any such contest.

 

3. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude NB&T from consolidating with, merging into, or transferring all, or
substantially all, of its assets to another corporation that assumes all of
NB&T’s obligations and undertakings hereunder. Upon such a consolidation, merger
or transfer of assets, the term “NB&T” as used herein shall mean such other
corporation or entity and this Agreement shall continue in full force and
effect; provided, however, that the assumption of NB&T’s obligations and
undertakings hereunder shall not affect the Employee’s right to payments
pursuant to Section 2(c)(i) of this Agreement in connection with such
consolidation, merger or transfer of assets.

 

4. Confidential Information. The Employee acknowledges that during his
employment he will learn and have access to confidential information regarding
NB&T and NBTF, and their customers and businesses. The Employee agrees and
covenants not to disclose or use for his own benefit, or the benefit of any
other person or entity, any confidential information, unless or until NB&T and
NBTF consent to such disclosure or use or such information becomes common
knowledge in the industry or is otherwise legally in the public domain. The
Employee shall not knowingly disclose or reveal to any unauthorized person any
confidential information relating to NB&T and NBTF, their parents, subsidiaries
or affiliates, or to any of the businesses operated by them, and the Employee
confirms that such information constitutes the exclusive property of NB&T and
NBTF. The Employee shall not otherwise knowingly act or conduct himself (a) to
the material detriment of NB&T and NBTF, their parents, subsidiaries or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
NB&T and NBTF.

 

5. Nature of Employment. Nothing contained in this Agreement shall create any
employment relationship between NB&T and NBTF other than an employment
relationship that is terminable “at will.” NB&T may terminate the Employee’s
employment at any time, subject to providing any payments specified herein in
accordance with the terms hereof.

 

6. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee, his beneficiaries or his legal
representatives without NB&T’s prior written consent; provided, however, that
nothing in this Section 6 shall preclude (a) the Employee from designating a
beneficiary to receive any benefits payable hereunder upon his death, or (b) the
executors, administrators, or other legal representatives of the Employee or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.

 

7. No Attachment. Except as required by law, no right to receive payment under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 

8. Amendment of Agreement. This Agreement may not be modified or amended, except
by an instrument in writing signed by the parties hereto.

 

9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

 

24



--------------------------------------------------------------------------------

10. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.

 

11. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

12. Governing Law; Regulatory Authority. This Agreement has been executed and
delivered in the State of Ohio and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Ohio, except to the
extent that federal law is governing.

 

13. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any other prior agreement between NB&T
or any predecessor of NB&T and the Employee.

 

14. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or is deposited
in the United States mail, postage prepaid, addressed as follows:

 

If to NB&T:         President     The National Bank and Trust Company     48 N.
South Street    

Wilmington, Ohio 45177

 

With copies to:         Cynthia A. Shafer     Vorys, Sater, Seymour and Pease
LLP     Suite 2000, Atrium Two     221 East Fourth Street    

Cincinnati, Ohio 45202

 

If to the Employee:         Andrew J. McCreanor     893 Cedar Drive    
Loveland, Ohio 45140

 

IN WITNESS WHEREOF, NB&T has caused this Agreement to be executed by its duly
authorized officer, and the Employee has signed this Agreement, each as of the
day and year first above written.

 

Attest:  

THE NATIONAL BANK AND

TRUST COMPANY

   

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

        Timothy L. Smith         President and Chief Executive Officer Attest:  
     

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

        Andrew J. McCreanor         Executive Vice President

 

25